Citation Nr: 0125941	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-15 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from February 
1986 to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas in which the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disorder.

The Board notes that the appellant's claim for service 
connection for a low back disorder was originally denied in 
an RO rating decision issued in June 1993.  The appellant was 
notified that same month and he submitted a Notice of 
Disagreement in August 1993.  The RO issued a Statement of 
the Case (SOC) in October 1993, but the appellant did not 
submit a Substantive Appeal by June 1994.  

The denial of the appellant's claim for service connection 
for a low back disorder was confirmed in an RO rating 
decision issued in October 1993.  The appellant was notified 
that same month and, in July 1994, he submitted a Notice of 
Disagreement that specifically referred to the RO rating 
decision notice of October 25, 1993.  Thereafter, however, 
the RO did not issue an SOC.  Rather, the RO informed the 
veteran in January 1995 that the recent request to appeal the 
RO decision was not timely as to the June 1993 decision.  

The appellant subsequently sought to reopen his low back 
service connection claim in August 1999.  The RO issued a 
rating decision in August 1999, finding that no new and 
material evidence had been submitted to reopen the claim for 
service connection for a low back disorder.  The appellant 
subsequently initiated and perfected his appeal on this 
issue.

In light of the above chronology, and since the RO did not 
issue an SOC after the appellant disagreed with the October 
1993 rating decision, the Board finds that the June 1993 
rating decision represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The Board 
also points out that since the appellant's low back claim is 
being reopened and remanded and no determination is being 
made on the merits of this claim at this time, there is no 
prejudice to the appellant in the result dictated herein.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In July 2001, a videoconference hearing was held between 
North Little Rock, Arkansas and Washington, DC, before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  An unappealed June 1993 RO rating decision denied the 
appellant's claim for service connection for a low back 
disorder.

3.  Additional evidence submitted since the June 1993 rating 
decision bears directly and substantially on the issue under 
consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied the appellant's 
claim for service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the June 1993 rating 
decision is new and material, and it serves to reopen the 
appellant's claim for service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§ 3.156(a) (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board finds that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a low back disorder.  Therefore, 
the claim is reopened.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001; however, the amendment 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  Consequently, it does 
not apply to this case.

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the June 
1993 rating decision, the last time the low back disorder 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the June 1993 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its June 1993 
decision consisted of the appellant's service medical 
records; a VA Form 21-526 dated in April 1992; and the report 
of a VA medical examination conducted in December 1992. 

Review of the service medical record reveals that the 
appellant first sought treatment for low back pain in 
November 1986.  On physical examination, the site of the back 
pain was noted to be in the area of the sacrum.  The 
appellant was also seen twice for complaints of low back pain 
in December 1991; he reported a history of intermittent low 
back pain for three to five years.  On the first occasion, 
the doctor noted pain over the left lumbar level of L4-5 with 
leg pain.  On physical examination, there was tenderness over 
the left paraspinal area of L4-5 and the appellant 
demonstrated a fair range of motion.  The assessment was low 
back pain of unknown etiology.  The appellant was seen the 
next day; the radiology consultation sheet noted complaints 
of tightness and numbness, but x-rays were normal.  However, 
physical examination revealed paraspinal muscle spasms.  The 
appellant's June 1992 report of medical history includes a 
complaint of recurrent back pain.  The examining physician 
noted complaints of back pain for three years and stated that 
the appellant did have radicular symptoms.  

Evidence received since the June 1993 final decision, and 
relevant to the issue of the appellant's low back disorder, 
includes VA clinical treatment records dating from September 
1992 to August 1999; the report of a VA medical examination 
conducted in October 1993; statements from the appellant and 
third parties; and the transcript from the July 2001 
videoconference Board hearing.  

The appellant testified that he initially injured his back 
while parachuting in 1986, and that he had had recurrent back 
pain since then.  He stated that the x-rays taken in service 
were negative and that he was treated with bedrest and pain 
medication.  See Videoconference Hearing Transcript pp.2-3.  
The appellant also testified that he had been diagnosed with 
a herniated disc at a VA facility.  He said that the doctor 
who diagnosed this told him that there was scarring in his 
back that could have related back to 1986.  See 
Videoconference Hearing Transcript p. 4.

The recent clinical treatment records show that the appellant 
has continued to experience manifestations of a low back 
disorder.  These medical records do not include any medical 
opinion as to the etiology of the appellant's low back 
disorder currently diagnosed as a herniated nucleus pulposus 
(HNP) at L5-S1 with nerve root compression at S1.  

The medical evidence received since the June 1993 rating 
decision confirms that the appellant has a low back disorder.  
Of greatest significance, the August 1999 MRI results 
revealed an HNP at L5-S1- the same levels where back pain was 
noted in service.  In addition, the MRI revealed nerve root 
compression at S1 and the appellant had demonstrated 
radicular symptoms while in service.  In various written 
statements and in his July 2001 testimony, the appellant has 
consistently reported the onset date as 1986, with 
recurrences of low back pain thereafter to the present.  

Accordingly, the Board finds that the newly submitted 
evidence is probative of the central issue in this case.  
This evidence, when considered alone or in conjunction with 
all of the evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus, provides a basis 
to reopen the appellant's claim for service connection for a 
low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder; the claim is reopened.


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for a low back disorder must be 
adjudicated on a de novo basis without regard to the finality 
of the prior decision.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

After a review of the record, to include the medical records 
cited above, the Board is of the opinion that additional 
development of the record is appropriate prior to further 
consideration of the appellant's claim.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

In addition, the Board notes that the final rule implementing 
the provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop this claim pursuant to those regulations.

The appellant has testified that he was treated for low back 
pain while he was incarcerated at the Arkansas Department of 
Corrections after he was separated from service.  The RO 
should attempt to obtain the medical records, if any, 
associated with that incarceration.

A July 1998 VA clinic note indicates that the appellant was 
to receive follow-up care from a local medical doctor.  The 
RO should attempt to obtain the medical records, if any, 
associated with any treatment by private doctors or clinics.

In the case of a claim for disability compensation, the 
Secretary is supposed to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  The Board 
notes that the requirements for scheduling an examination and 
obtaining a medical opinion have been met in this instance as 
the record does contain competent evidence that the claimant 
has a current disability (HNP), as well as persistent or 
recurrent symptoms of disability due to a chronic low back 
disorder that may be related to service.  See 38 U.S.C.A. 
§ 5104A(d); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).

After completing such development as is possible, the RO 
should take appropriate steps to obtain an opinion from an 
appropriate VA specialist in order to determine whether it is 
as likely as not that the currently manifested low back 
disorder was incurred during active military service or is 
related to service.

As a basis for considering the appellant's claim for service 
connection for a low back disorder on its merits, the 
evidence contained in the claims file is inadequate.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Hence, the Board requests further development.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the appropriate 
releases from the appellant, the RO 
should obtain the medical records from 
his incarceration with the Arkansas 
Department of Corrections.  All these 
records should be associated with the 
claims file.  

2.  The RO should request that the 
appellant furnish the names and addresses 
of all VA and private health care 
providers who provided him treatment for 
any symptoms associated with his low back 
disorder and not previously of record.  
Upon receipt of such information, and, if 
necessary, duly executed authorization 
for the release of private medical 
information, the RO should request that 
all health care providers identified by 
the appellant furnish legible copies of 
all medical records compiled in 
conjunction with treatment given for any 
symptomatology related with his low back.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) is fully complied with 
and satisfied.

4.  After the above development has been 
completed, and whether or not records are 
received which are pertinent, the RO 
should then forward the claims file and a 
copy of this remand to an appropriate 
orthopedic or neurologic specialist for a 
medical opinion as to the etiology and 
onset of the appellant's current low back 
disorder diagnosed as HNP at L5-S1 with 
root compression at S1.  The RO should 
afford the appellant an examination if 
the specialist deems it necessary or 
useful.  The specialist should review the 
medical evidence of record, with 
particular attention to the service 
medical records.  If the specialist is 
unable to provide any requested opinion, 
the report should so state.  Opinions 
given should include a complete 
rationale.

Based on a review of the evidence, the 
specialist is asked to offer an opinion 
as to the etiology and date of onset of 
the appellant's current low back 
disorder.  The specialist should also 
determine whether it is as likely as not 
that the currently manifested low back 
disorder was incurred during the 
appellant's active military service or 
was causally or etiologically related to 
his service in the Army.  The specialist 
should discuss whether the clinically 
documented progression of the appellant's 
symptomatology points to an onset date 
for the low back disorder before April 
1992.  

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for any such examination and to cooperate in the development 
of the case, and that the consequences of failure to report 
for a scheduled VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



